Citation Nr: 1528438	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  04-43 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from March 1944 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2007, the Veteran testified at a videoconference hearing before a now retired Veterans Law Judge, and a transcript of that hearing is of record.  The Veteran was informed of his right to a new hearing.  

In April 2007, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with VCAA notice and to perform additional development.  The actions specified in the April 2007 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to service connection for a thyroid disability.  The Veteran has previously suggested that his current thyroid condition is related to x-ray treatments for acne he received in service.

However, in a June 2015 statement, the Veteran's representative argued that the Veteran's thyroid disability had onset in service, and that his acne was a symptom.  In support of this theory of entitlement, the Veteran's representative has submitted medical articles noting that acne may be a symptom of hypothyroidism.  Accordingly, the Board finds that a new VA examination is required to address whether the Veteran's in-service acne treatment is evidence that his current thyroid problems developed in service.

Additionally, the Board notes that the Veteran has made multiple statements asserting that he has been prescribed medication for hypothyroidism by VA since his separation from service.  While the available records from that time period do not support this claim, it is unclear whether all VA outpatient treatment records from that time period are associated with the Veteran's claims file.  Accordingly, on remand, the RO should attempt to obtain any VA outpatient treatment records relating to his thyroid from 1945 through the present.  The RO's attempts should be documented and for any period for which records cannot be found, a formal finding of unavailability should be placed of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate all VA outpatient treatment records relating to the Veteran's thyroid condition from 1945 through the present with his claims folder.  The RO's attempts should be documented, and for any period for which records cannot be found, a formal finding of unavailability should be placed of record.  

2. Once this is done, the RO should schedule the Veteran for a VA examination of his thyroid condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's current thyroid disability had onset in service.  The examiner is asked to address the Veteran's argument that his acne in service was a symptom of an underlying thyroid problem that developed during his active service.  

Additionally, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's thyroid disability was caused or aggravated by radiation exposure in service from x-ray treatments.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

